Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Action is in response to the claims filed 12/31/2019.  Claims 1-20 are pending.  Claims 1 (a storage device), 11 (a method) and 17 (a machine) are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 8-14 of U.S. Patent No. 10,560,472. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the corresponding claims of ‘472.

Presently presented claim 1 
Claim 1 of ‘472

at a server
subsequent to determining, at a first device based on a first file attribute associated with a file, that a classification for the file is unavailable at the first device
determining whether a classification for the file is available from a first cache of the server based on the first file attribute
subsequent to determining that the classification for the file is unavailable at the first cache,
sending the first file attribute from the first device to a second device to determine whether the classification for the file is available at the second device, the second device storing data corresponding to a plurality of file attributes analyzed by a plurality of devices;
subsequent to determining that the classification for the file is unavailable at the first cache, sending the first file attribute from the server to a second server to determine whether the classification for the file is available at a base prediction cache of the second server, wherein the base prediction cache stores data corresponding to a plurality of file attributes analyzed by a plurality of servers associated with the second server;

subsequent to sending the first file attribute to the second server, receiving a notification at the server from the second server that the classification for the file is unavailable at the base prediction cache;
in response to receiving the notification, determining the classification for the file by performing, at the first device, an analysis of a second file attribute based on a trained file classification model, wherein the second file attribute is associated with the file, and wherein the second file attribute is distinct from the first file attribute and distinct from an entirety of the file;
in response to receiving the notification, determining the classification for the file by performing, at the server, an analysis of a second file attribute based on a trained file classification model, wherein the second file attribute is associated with the file, and wherein the second file attribute is distinct from the first file attribute and distinct from an entirety of the file;
and sending the classification from the first device to the second device and to a third device.
sending the classification to the computing device; and sending at least the classification to the base prediction cache of the second server.



Presently presented claims 11 and 17
Claim 11 of ‘472

determining whether a classification for the file is available from a first cache of the server based on the first file attribute… subsequent to determining that the classification for the file is unavailable at the first cache
sending the first file attribute from the first device to a second device to determine whether the classification for the file is available at the second device
sending the first file attribute from the server to a second server to determine whether the classification for the file is available at a base prediction cache of the second server
subsequent to sending the first file attribute to the second device, receiving the classification at the first device from the second device responsive to the classification for the file being available at the second device
receiving the classification at the server from the second server responsive to sending the first file attribute to the second server and responsive to the classification for the file being available at the base prediction cache;
wherein the second device stores data corresponding to a plurality of file attributes analyzed by a plurality of devices associated with the second device
wherein the base prediction cache stores data corresponding to a plurality of file attributes analyzed by a plurality of servers associated with the second server;

sending the classification to the computing device.


Presently presented independent claims 1 (processor readable storage device), 11 (method), and 17 (machine) differ from claims 1 (method) and 11 (processor readable storage device) of ‘472 in that they are different statutory classes of invention.  Changing the statutory class of the invention of claims 1, 11, and 17 is an obvious variant of claims 1 and 11 of ‘472.
 
With respect to dependent claim 3, see ‘472 claim 4.
With respect to dependent claim 4, see ‘472 claim 1.
With respect to dependent claim 5, see ‘472 claim 5.
With respect to dependent claim 8, see ‘472 claim 8.
With respect to dependent claim 9, see ‘472 claim 9.
With respect to dependent claim 10, see ‘472 claim 10.
With respect to dependent claim 12, see ‘472 claim 12.
With respect to dependent claim 13, see ‘472 claim 13.
With respect to dependent claim 14, see ‘472 claim 14.
With respect to dependent claim 18, see ‘472 claim 14.
With respect to dependent claim 19, see ‘472 claim 13.


Claim 9
Claim 9 is not anticipated or obvious in view of the art of record.  While the features of claim 1 are shown by the combination of Brennan in view of Stokes, the further features of claim 9 are not shown by Brennan in view of Stokes.
The closest prior art to the subject matter of claim 9 is Avasarala et al., US 2016/0203318, which discloses extracting n-grams using entropy-gain conditions. 
Also of note is Pareek et al., “Entropy and n-gram Analysis of Malicious PDF Documents.” 
However, Avasarala and Pareek alone or in combination with the other references of record do not anticipate or reasonably render obvious the combination of features set forth in claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al., US 2007/0028302 (filed 2005-07), in view of Stokes et al., US 2010/0192222 (filed 2009-01).


(regarding the memory storing instructions of claim 17 “The system architecture preferably includes agent software that runs on each protected host, and a server, referred to as a “server”,” Brennan ¶ 9)
(regarding the cache of claim 17, the cache stores no data and performs no actions, see the citations below for instances of storage)
subsequent to determining, at a first device based on a first file attribute associated with a file (“this hash is used to attempt a lookup in the HU antibody cache 60.” Brennan ¶ 125. See also ¶ 169, alternate hashes.), that a classification for the file is unavailable at the first device (“If the server does not have a corresponding antibody, then the content may be uploaded to the server for further analyses.” Brennan ¶ 108), sending the first file attribute from the first device to a second device to determine whether the classification for the file is available at the second device; (“(3) Lookup hashes against known bad databases (black list) either locally or via query of another server.” “(4) Lookup hashes against known good databases (white list) either locally or via query of another server.” “(12) Check certain directories to see if another system has approved or disapproved of the file” Brennan ¶ 169. “if a file arrives at noon and the schedule is “Hash lookup at +0 and AV scan at +0 and AV scan at +2 hours”, then at noon, the file hash will be computed and looked up using and external hash lookup service. Then an AV scan is performed. Two hours later, at 2pm, another AV scan of that file is performed.” Brennan ¶ 130)

sending the classification from the first device to a third device. (“The server performs analyses on the content based on a time since the content was first seen on the server. Based on the analyses or on other external determinations, the server may definitively determine changes in the state. These changes may be indicated for later retrieval by the hosts so the hosts can update their antibody caches with the changed states.” Brennan ¶ 108)

Brennan does not disclose:
wherein the second device stores data corresponding to a plurality of file attributes analyzed by a plurality of devices associated with the second device; and

Stokes discloses:
wherein the second device stores data corresponding to a plurality of file attributes analyzed by a plurality of devices associated with the second device; and (“the backend service 206 receives classifier reports from one or more client computers. In the embodiment illustrated, the client computers include the first client computer 202 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Brennan with Stokes by utilizing the classification models of the clients of Stokes in the servers of Brennan and combining and updating said models as done in the backend server of Stokes in the super-server of Brennan.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Brennan with Stokes in order to detect new viruses and malware files using trained classifiers and assisted with a global “backend” server to assist and update the classifiers (Stokes ¶ 2), thereby reducing the burden on security analysts (Stokes ¶ 1).

With respect to claim 12, Brennan in view of Stokes disclose the method of claim 11 and further discloses: 
wherein the first device is associated with a first enterprise. (“central clearinghouse or central authority to certify that certain programs or updates are good for all enterprises.” Brennan ¶ 6. See also Brennan ¶ 39.)

With respect to claims 13, and 19, Brennan in view of Stokes disclose the method/machine of claims 1, 11, and 17 and further discloses: 
wherein the first file attribute (“the extracted data of foo.exe is then cryptographically hashed, and this hash is used to attempt a lookup in the HU antibody 

With respect to claims 15 and 20, Brennan in view of Stokes disclose the method/machine of claims 11 and 19 but does not further disclose: 
wherein the classification indicates a confidence level generated concurrently with the classification by a classification model.

Stokes further discloses:
wherein the classification indicates a confidence level generated concurrently with the classification by a classification model.  (“If the static, emulation and/or behavioral classifiers predict that the unknown file is malware, the classification output probability from the classifier(s) on the client can be sent to the backend service 124 along with the other metadata.” Stokes ¶ 40)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Brennan in view of Stokes with Stokes by including the probability of malware in the classifier reports (Stokes ¶ 44).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the probability of malware in the classifier reports of Stokes in order to provide the backend server with the classifier outputs so that the backend 

With respect to claim 16, Brennan in view of Stokes disclose the method of claims 1 and 11 and further discloses: 
wherein the operations further comprise updating the trained file classification model based on a second classification model received from the second device, (“The trained classifier weights may then be downloaded to the client computer 102 and stored as the set of metadata classifier weights 114.” Stokes ¶ 26) wherein the classification model includes data corresponding to the classification. (“The static metadata classifier 208 applies a set of metadata classifier weights 216 to the static metadata from the file 218 to generate a first classifier output 220.” Stokes ¶ 45)


Claims 1-8, 10, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al., US 2007/0028302 (filed 2005-07), in view of Stokes et al., US 2010/0192222 (filed 2009-01), and Boisjolie et al., US 8,332,946, (filed 2010-09).
With respect to claim 1, Brennan discloses the CRM of claim 1 comprising: 
Storing instructions that, when executed, cause a processor to perform operations comprising: (“The system architecture preferably includes agent software that runs on each protected host, and a server, referred to as a “server”,” Brennan ¶ 9)

 …
… determining the classification for the file by performing, at the first device, (“the system selects files for analysis and sends the files to perform specified analyses. Different operations can be specified for each time interval.”  Brennan ¶¶ 169-184.  “(7) Send files for spyware scanning as in (4) or perform locally (8) Send files for site-specific custom analysis as in (4) or perform locally …. (14) Automatically perform a second analysis conditioned on the result of a first analysis” Brennan ¶¶ 169-184.  Multiple analyses where the scan is performed subsequent to the query.) 

sending the classification from the first device to the second device (“new files propagate from the host to the server to super server in response to “New File” or “Dirty File” events, and the newly computed antibody state propagates in reverse from super server to server to host user to host kernel in the form of antibody updates.” Brennan ¶ 116. “Antibodies can remain synchronized with a super server in a similar fashion. Here, the super server can poll servers and get antibody update lists. The super server can merge them, and send out tailored updates for each server.” Brennan ¶ 133) and to a third device. (“The server performs analyses on the content based on a time since the content was first seen on the server. Based on the analyses or on other external determinations, the server may definitively determine changes in the state. These changes may be indicated for later retrieval by the hosts so the hosts can update their antibody caches with the changed states.” Brennan ¶ 108)

Brennan does not disclose:
the second device storing data corresponding to a plurality of file attributes analyzed by a plurality of devices;
subsequent to sending the first file attribute to the second device, receiving a notification at the first device from the second device that the classification for the file is unavailable at the second device;
in response to receiving the notification,



Stokes discloses:
the second device storing data corresponding to a plurality of file attributes analyzed by a plurality of devices; (“the backend service 206 receives classifier reports from one or more client computers. In the embodiment illustrated, the client computers include the first client computer 202 and the second client computer 204.” Stokes ¶ 44. “the backend metadata classifier 256 can aggregate the metadata from multiple reports.” Stokes ¶ 50)
an analysis of a second file attribute based on a trained (“The trained classifier weights may then be downloaded to the client computer 102 and stored as the set of metadata classifier weights 114.” Stokes ¶ 26) file classification model, (“The first client computer 202 receives a file 218 including at least static metadata (e.g., the file 218 may also contain dynamic metadata). The static metadata classifier 208 applies a set of metadata classifier weights 216 to the static metadata from the file 218 to generate a first classifier output 220.” Stokes ¶ 45) wherein the second file attribute is associated with the file, and wherein the second file attribute is distinct from the first file attribute and distinct from an entirety of the file; and (“The first client computer 202 receives a file 218 including at least static metadata (e.g., the file 218 may also contain dynamic metadata).” Stokes ¶ 45)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Brennan with Stokes by utilizing the classification models of the clients of Stokes in the servers of Brennan and combining and updating said models as done in the backend server of Stokes in the super-server of Brennan.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Brennan with Stokes in order to detect new viruses and malware files using trained classifiers and assisted with a global “backend” server to assist and update the classifiers (Stokes ¶ 2), thereby reducing the burden on security analysts (Stokes ¶ 1).

Brennan in view of Stokes does not explicitly disclose: 
subsequent to sending the first file attribute to the second device, receiving a notification at the first device from the second device that the classification for the file is unavailable at the second device;
in response to receiving the notification,

Boisjolie discloses:
subsequent to sending the first file attribute to the second device (“At STEP 234, the new-file fingerprint is sent to the application-verification servers 104 for verification.” Boisjolie col. 7, ln. 46), receiving a notification at the first device from the second device that the classification for the file is unavailable at the second device; (“responsive to a 
in response to receiving the notification, (“At STEP 242, the new file is scanned against a malware-definition file” Boisjolie col. 8, ln. 1. See also Boisjolie Fig. 4 explicitly ordering the steps 2 (local whitelist), 3 (cloud whitelist), and 4 (local scan).  Also Boisjolie claim 1)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Brennan in view of Stokes with Boisjolie by explicitly conditioning the local scan of Brennan on the determination of unknown in the lookup of Brennan ¶¶ 169-184.  It would have been obvious to a person of ordinary skill in the art to perform a scan in response to a failed external database lookup (unknown of Boisjolie) in order to reduce the performance impact of the antivirus system on the endpoint, Boisjolie Fig. 4 and generally. 

With respect to claim 2, Brennan in view of Stokes and Boisjolie disclose the CRM of claim 1 but does not further disclose: 
wherein the classification includes a confidence level generated by the trained file classification model.

Stokes further discloses:
wherein the classification includes a confidence level generated by the trained file classification model.  (“If the static, emulation and/or behavioral classifiers predict 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Brennan in view of Stokes and Boisjolie with Stokes by including the probability of malware in the classifier reports (Stokes ¶ 44).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the probability of malware in the classifier reports of Stokes in order to provide the backend server with the classifier outputs so that the backend classifier can further assess whether the file is malicious through aggregation of various server classifiers (Stokes ¶ 50).

With respect to claims 3, 14, and 18, Brennan in view of Stokes and Boisjolie disclose the CRM/method/device of claims 1, 11, and 17 and further discloses: 
wherein the second device is coupled to a plurality of enterprise servers associated with a plurality of enterprises (“central clearinghouse or central authority to certify that certain programs or updates are good for all enterprises.” Brennan ¶ 6. See also Brennan ¶ 39.), each of the plurality of enterprise servers configured, (“A single appliance can support many hosts, e.g. 10,000 hosts. A further server or appliance, sometimes referred to as a “super server,” can monitor multiple appliances.” Brennan ¶ 9. See also Figure 1) in response to determining that a particular classification for a particular file is unavailable at a respective local prediction cache (“this hash is used to 

Brennan in view of Stokes and Boisjolie does not explicitly disclose:
to query the second device for the particular classification prior to executing

Boisjolie discloses:
to query the second device for the particular classification prior to executing
(“At STEP 234, the new-file fingerprint is sent to the application-verification servers 104 for verification.” Boisjolie col. 7, ln. 46. “At STEP 242, the new file is scanned against a malware-definition file” Boisjolie col. 8, ln. 1. See also Boisjolie Fig. 4 explicitly ordering the steps 2 (local whitelist), 3 (cloud whitelist), and 4 (local scan).  Also Boisjolie claim 1)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Brennan in view of Stokes with Boisjolie by explicitly conditioning the local scan of Brennan on the determination of unknown in the lookup of Brennan ¶¶ 169-184.  It would have been obvious to a person of ordinary skill in the art to perform a scan in response to a failed external database lookup (unknown of Boisjolie) in order to reduce the performance impact of the antivirus system on the endpoint, Boisjolie Fig. 4 and generally. 


With respect to claim 4, Brennan in view of Stokes and Boisjolie disclose the CRM of claim 1 and further discloses: 
wherein the operations further comprise receiving the first file attribute from the third device. (“The user portion 60 of host 12 has …. server meta-information (MI) state resolver 74 for checking antibody cache 64 for the antibody and checking the server for the antibody, and file state resolver 76 for checking the progress of content uploads to the server and checking the server for certification of the upload.” Brennan ¶ 34, see also ¶ 108, “the server is queried to determine if the server has already analyzed the content.”)

With respect to claim 5, Brennan in view of Stokes and Boisjolie disclose the CRM/method/machine of claims 1, 11, and 17 and further discloses: 
wherein the first file attribute (“the extracted data of foo.exe is then cryptographically hashed, and this hash is used to attempt a lookup in the HU antibody cache 60.” Brennan ¶ 125) includes a secure hash algorithm (SHA) hash value determined from the file. (“a cryptographic hash of contents using algorithms such as MD5 and SHA-1” Brennan ¶ 33).

With respect to claim 6, Brennan in view of Stokes and Boisjolie disclose the CRM/method of claims 1 and 11 and further discloses: 
wherein the operations further comprise updating the trained file classification model based on a second classification model received from the second device, (“The 

With respect to claim 7, Brennan in view of Stokes and Boisjolie disclose the CRM of claim 6 and further discloses: 
wherein the first device is associated with a first enterprise (“central clearinghouse or central authority to certify that certain programs or updates are good for all enterprises.” Brennan ¶ 6. See also Brennan ¶¶ 9 and 39.), and wherein the second classification model is distinct from a third classification model received at a fourth device associated with a second enterprise (“the backend service 206 receives classifier reports from one or more client computers.” Stokes ¶ 44. The client computers being the appliances of multiple enterprises from Brennan) from the second device, and wherein the third classification model is trained on the classification. (“The trained classifier weights may then be downloaded to the client computer 102 and stored as the set of metadata classifier weights 114.” Stokes ¶ 26, all Appliances/clients obtain training data from the central server/super server)

With respect to claim 8, Brennan in view of Stokes and Boisjolie disclose the CRM of claim 1 but does not disclose: 


Stokes further discloses:
wherein the second file attribute comprises at least one of: 
one or more n-gram vectors indicating occurrences of character pairs (“The method includes applying a set of metadata classifier weights to the static metadata, or transforming the metadata, to generate a first classifier output 310, at 308. In one implementation, transforming the metadata may include determining n-grams of a string value.” Stokes ¶ 56. See also Stokes ¶ 60 and 32) in printable characters representing content of the file (all bytes are “printable”), and 
a sequence of entropy indicators, each entropy indicator of the sequence of entropy indicators corresponding to a portion of the file. (Alternative embodiment, not required)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Brennan in view of Stokes with Stokes by including the n-grams of strings as metadata for input to the classifier.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the metadata for a classifier of Stokes in order to generate classifier outputs that identify new instances of malware (Stokes ¶ 1)


With respect to claim 10, Brennan in view of Stokes and Boisjolie disclose the CRM of claim 1 and further discloses: 
wherein the operations further comprise: receiving a third file attribute from a fourth device, (“the backend service 206 receives classifier reports from one or more client computers. In the embodiment illustrated, the client computers include the first client computer 202 and the second client computer 204.” Stokes ¶ 44. “the backend metadata classifier 256 can aggregate the metadata from multiple reports.” Stokes ¶ 50) the third file attribute associated with a second file received by the fourth device; (see Stokes figure 1, both clients receive a file and metadata) and 
sending, from the first device to the fourth device, a second classification indicating whether the second file is benign or malicious, (“new files propagate from the host to the server to super server in response to “New File” or “Dirty File” events, and the newly computed antibody state propagates in reverse from super server to server to host user to host kernel in the form of antibody updates.” Brennan ¶ 116. “Antibodies can remain synchronized with a super server in a similar fashion. Here, the super server can poll servers and get antibody update lists. The super server can merge them, and send out tailored updates for each server.” Brennan ¶ 133) wherein permission to access the second file or execute the second file at the fourth device is based on the second classification, (“the results from the analysis above can be used to automatically approve or ban files with certain antibodies.” Brennan ¶ 185) and wherein the second classification is determined without querying the second device regarding the third file send out tailored updates for each server.” Brennan ¶ 133)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Rasanen et al., US 20180137282, discloses a distributed virus scanning system whereby metadata of a file is sent to a server and the server checks a knowledge base. If no information is found by the server dynamic and static malware scanning is performed by the server and uploaded to the knowledge base.
Lee et al., US 20170091484, discloses a method for requesting a server to perform security analysis, installing a program at a client device, and updating the security analysis of a server after installation.
Niemela et al., US 20110225655, discloses an antivirus server that checks for the existence of a virus definition before scanning a file. 
Oliver, US 8769683, discloses a system for remote classification of potential malware files using hashes and locality sensitive checksums to characterize the file.
Dongre et al., US 8370943, discloses a load balancing system for antivirus scan requests in a cluster.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/           Examiner, Art Unit 2492